                              United States District Court
                            Western District of North Carolina
                                   Statesville Division

         Arthur Jay Goulette,           )            JUDGMENT IN CASE
                                        )
               Plaintiff,               )             5:18-cv-00138-FDW
                                        )
                  vs.                   )
                                        )
       Kenneth E. Lassiter et al,       )

            Defendant(s),               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 12, 2019 Order.

                                               February 12, 2019
